Electronically Filed
                                                       Supreme Court
                                                       SCPW-13-0004021
                                                       05-AUG-2014
                                                       11:21 AM




                          SCPW-13-0004021

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  DAVID T. FLEMING, Petitioner,

                                vs.

       THE HONORABLE RHONDA I.L. LOO, JUDGE OF THE CIRCUIT
         COURT OF THE SECOND CIRCUIT, Respondent Judge,

                               and

                   STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING
                      (CR. NO. 06-1-0570(1))

         ORDER DISMISSING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Petitioner David T. Fleming’s

petition for a writ of mandamus, filed on October 15, 2013, the

State of Hawai#i’s response, filed on February 26, 2014, the

respective supporting documents and supplemental submissions, and

the record, it appears that Petitioner was sentenced by the

circuit court on July 18, 2014, and, therefore, the issues raised
in the petition are moot or Petitioner has alternative means in

which to seek relief from issues related to the circuit court

proceedings.   See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d

334, 338 (1999) (a writ of mandamus is an extraordinary remedy

that will not issue unless the petitioner demonstrates a clear

and indisputable right to relief and a lack of alternative means

to redress adequately the alleged wrong or obtain the requested

action).   Accordingly,

           IT IS HEREBY ORDERED that oral argument is no longer

necessary in this matter.

           IT IS HEREBY FURTHER ORDERED that the petition for a

writ of mandamus is dismissed.

           DATED: Honolulu, Hawai#i, August 5, 2014.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson